Case 2:20-cv-00356-RGD-RJK Document 19 Filed 08/20/21 Page 1 of 2 PageID# 140




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                             NORFOLK DIVISION


MARVIN J.,

         Plaintiff,

         V.

                                                                        CIVIL NO.2:20-CV-356
KILOLO KIJAKAZI,
Acting Commissioner of
Social Security Administration^

         Defendant.


                                                  FINAL ORDER


         Marvin J.'("Plaintiff) brought this action under Section 405(g)ofthe Social Security Act

("SSA"), 42 U.S.C. § 405(g), seeking judicial review of the decision of the defendant, Kilolo

Kijakazi,- Acting Commissioner of the Social Security Administration ("Commissioner"), which

denied Plaintiffs claim for a period of disability and Disability Insurance Benefits("DIB"). ECF

No. 1. Both parties moved for summary judgment. ECFNos. 13, 15.

         The matter was referred to a United States Magistrate Judge for a report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C)and Rule 72(b)

of the Federal Rules of Civil Procedure as well as Rule 72 ofthe Local Rules of this Court. ECF

No. 11. The Report and Recommendation of the Magistrate Judge was filed on July 30, 2021,

which recommends that the Court grant the Commissioner's Motion for Summary Judgment(ECF




        'The Committee on Court Administration and Case Management of the Judicial Conference of the United
States has recommended that, due to significant privacy concerns in social security cases, federal courts should refer
to claimants only by their first names and last initials.

         - Kilolo Kijakazi is the Acting Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also section 205(g)ofthe Social Security Act,42 U.S.C § 405(g)(action survives
regardless of any change in the person occupying the office of Commissioner of Social Security).
                                                            1
Case 2:20-cv-00356-RGD-RJK Document 19 Filed 08/20/21 Page 2 of 2 PageID# 141




No. 15) and deny Plaintiffs Motion for Summai^ Judgment(ECF No. 13). ECF No. 18 at 1, 43.

"[I]n the absence of a timely filed objection, a district court need not conduct a^ novo review,

but instead must 'only satisfy itself that there is no clear error on the face ofthe record in order to

accept the recommendation.'" Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005)(citation omitted). To date, neither party has filed objections to the Magistrate Judge's

Report and Recommendation, and the time for filing same has expired.

         Therefore,the Court hereby ADOPTS the findings and recommendations ofthe Magistrate

Judge as set forth in the Report and Recommendation filed on July 30, 2021. ECF No. 18.

Accordingly, the Court GRANTS Commissioner's Motion for Summary Judgment, ECF No. 15,

DENIES Plaintiffs Motion for Summary Judgment, ECF No. 13, and UPHOLDS the final

decision of the Commissioner.

         The Clerk is DIRECTED to forward a copy of this Final Order to all Counsel of Record.

       IT IS SO ORDERED.




Norfolk, VA
August       2021
